UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                      _______________________

                            No. 00-60040
                          Summary Calendar
                    Civil Docket # 3:99-CV-118
                      _______________________


LARRY WESLEY LAWRENCE,

                                                Plaintiff-Appellant,

                               versus

WILLIAM S. RICHARDSON; ROGER THOMAS; MIKE LANG;
JERRY McNEECE; DELMAR W. BASS, SR.; GEORGE GRANT;
BILL PATRICK; MICHAEL CUMMINS; JACK MAGEE; JOHN DOES;
SURETY BONDING CO.; CASSANDRA HUGHES; DEBBIE GRAHAM,

                                                Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
_________________________________________________________________
                         February 1, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

          Larry   Wesley   Lawrence,   Mississippi   prisoner   #46006,

appeals from the entry of final judgment pursuant to a jury verdict

for the defendants in his civil rights claim filed under 42 U.S.C.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 1983.

          On appeal, he asserts that the district court erred by

denying him court-appointed counsel; by denying his request for the

issuance of subpoenas to certain free-world witnesses; and by

failing to enforce its discovery order for certain records from the

Scott County detention center.          Finding no reversible error, we

affirm.

          The   court   carefully       considered   the   standards   for

appointment of counsel in pro se civil rights cases and did not

abuse its discretion in denying Lawrence’s motion.              Ulmer v.

Chancellor, 691 F.2d 208, 213 (5th Cir. 1982).

          The court made no mistake in refusing to issue subpoenas

for which Lawrence did not pay the witness fee.       The law affords no

subsidy to I.F.P. plaintiffs for this expense.

          Finally, with regard to the defendants’ alleged failure

to produce documents, there is no docket entry reflecting that

Lawrence ever filed a motion to compel, while there is a docket

entry in which defendants certified their compliance with the order.

If these matters were discussed before or during trial and are in

the trial transcript, and if Lawrence felt that violation of

discovery orders occurred and prejudiced his ability to try the

case, he should have so stated in his requests for production of a

trial transcript at the government’s expense.          Instead, he said

nothing about this claim in his motions for a transcript to the



                                    2
district court, to a single judge of this court, and to a 3-judge

panel   on   reconsideration.         As       a   result,    there    is   no   record

substantiating his claim.       Based on Lawrence’s continued lack of

explanation about the relevance or prejudice relating to these

documents in light of his specific claims, we will not at this late

date reconsider the motion for a government-paid transcript and

reject this point.

             For   these   reasons,    the         district    court    judgment     is

AFFIRMED.




                                           3